On rehearing.
Judgment reversed. See journal entry.
*387It is ordered and adjudged by this court that the judgment hereinbefore entered affirming the judgment of the circuit court of Lorain county be and the same is hereby opened up, set aside and held for naught.
And this court being fully advised in the premises, it is ordered and adjudged that the judgment of the circuit court affirming the judgment of the common pleas court against Harry R. Edwards, J. W. Roof, and Julia Schnuerer and Minni P. Schnuerer, as Executrices, and Charles L. Schnuerer as Executor of the Last Will and Testament of Louis Schnuerer, Deceased, be and the same hereby is reversed.
And this court coming now to render the judgment that should have been rendered in said cause by said court, the judgment of the common pleas, court of Lorain county against these plaintiffs in error is reversed, set aside and held for naught for error of the common pleas court in overruling the motion of said plaintiffs in error to direct a verdict at the close of said plaintiffs evidence and at the conclusion of all the evidence, and this action against said defendants is hereby dismissed.
It is further ordered and adjudged that the judgment of the circuit court affirming the judgment of the common pleas court against the plaintiff in error Arthur R. Champney, be and the same hereby is reversed.
And the court coming now to render the judgment that the circuit court should have rendered in this behalf, it is ordered and adjudged that the *388judgment of the common pleas court against Arthur R. Champney and in favor of the defendant in error Lenora Braun, be and the same is hereby, reversed for error of the court in the limitation of the cross-examination of Lenora Braun, for the admission in evidence of her belief as to the value of the trade mark and formula of the Liquid Force in the absence of evidence that defendant Arthur R. Champney had represented to her that it was of a certain value, and that she relied upon such representations; and for error in admission of the receiver’s account in evidence, and said cause as to Arthur R. Champney is remanded to the common pleas court of Lorain county for further proceedings and trial according to law.
Nichols, C. J., Shauck, Donahue and Wil- . kin, JJ., concur.